Endicott, J.
The objections to the jurisdiction of the court were seasonably taken. It is contended that the justice of the District Court had no authority to receive the complaint and issue the warrant. But the District Court and the justice thereof have the same jurisdiction, power and authority as Police Courts and the justices thereof have under the Gen. Sts. c. 116. St. 1874, c. 293, §§ 1, 5. By the Gen. Sts. c. 116, § 16, the justice of a Police Court may receive complaints and issue warrants when the court is not in session; and this section applies to complaints under the-bastardy act. Richardson v. Burleigh, 3 Allen, 479. It sufficiently appears that the complaint in this case was received by the justice, sworn to before him, and that he issued the warrant. Having authority to do this, it is to be presumed that he acted under that authority, and that the court was not in session at the time, although in form it is stated to be sworn to before the court. Richardson v. Burleigh, ubi supra.
Nor is it necessary that the supplemental complaint filed in the Superior Court should be sworn to by the complainant. Such complaint is not the foundation of the proceedings, but is rather a mode of stating the material facts and framing the issues to be tried in the Superior Court, and may be signed by the attorney of the complainant. Burt v. Ayers, 116 Mass. 263. Reed v. Haskins, 116 Mass. 198.
The reexamination in the deposition of Reed was properly excluded. It related to acts of sexual intercourse, between the *170complainant and other men, more than twelve months before the birth of the child, and was not admissible in evidence; Paull v Padelford, 16 Gray, 263. Eddy v. Gray, 4 Allen, 435. Parker v. Dudley, 118 Mass. 602.
The defendant contended at the argument i.u this court that the effect of the exclusion of the reexamination was to exclude the memorandum of the magistrate showing that the witness wished to correct an error in his direct examination, relating to the time of his intercourse with the complainant. But this memorandum is no part of the reexamination. That had been closed and the deposition signed before the memorandum was made. Even if the memorandum could properly be taken to be a part of the deposition, it relates only to the direct examination, and it does not appear from the bill of exceptions that it was excluded. Exceptions overruled.